DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amending of claims 13, and cancellation of claims 1, 3, 6-12.
Allowable Subject Matter
Claims 13, 15, and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art fails to disclose or suggest “wherein the upper reflective layer includes a plurality of recess portions disposed on the plurality of through holes of the oxide layer and the capping layer” and “a plurality of light emitting portions overlapping the plurality of second holes includes the plurality of through holes and the plurality of recess portions” in combination with the rest of the limitations as recited in claim 13. In particular, none of Gauggel, Ikuta, and Choquette discloses the upper reflective layer including a plurality of recess portions overlapping with the oxide aperture. In addition, a newly cited prior art Sun (US Patent 6,185,241 B1) discloses an upper reflective layer including a plurality of recess portions (a dielectric upper DBR 134 having a plurality of recess portions as shown in FIG. 1), but Sun fails to disclose the claimed cap layer and the plurality of recess portions disposed on the cap layer. Therefore, claim 13 is allowable over the cited prior art and dependent claims 15 and 18-21 are also allowable as they directly depend on claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828